Title: From George Washington to Tobias Lear, 13 January 1797
From: Washington, George
To: Lear, Tobias


                        
                            My dear Sir, 
                            Philadelphia 13th Jan. 1797
                        
                        It is nearly, if not quite a month, since I enclosed you a letter from the Revd
                            Mr Van Vleck, agreeing to take Colo. Ball’s daughter, along with Maria.
                        In that letter, he mentioned his terms; his wishes to know their exact ages;
                            and informed you what necessaries they ought to come provided with. To these I added, that knowing many unsuccessful attempts had been made to
                            get girls admitted to that School, the reception of Maria & her cousin ought to be
                            considered as a favor; and hoped that Colo. Ball would be pointed in complying with the
                            terms, & requisitions. I requested too, that you would write Mr Van Vleck (I think I
                            added under cover to me) the precise time the girls were to enter. Since then I have heard
                            nothing from you, on this subject.
                        That letter was accompanied with Fulton’s treatise (quarto) on the improvement
                            of Canal Navigation, which I meant to deposit in your hands until my return to Mount Vernon.
                            No acknowledgment of this neither, leads me to apprehend a miscarriage of them, and is the
                            cause of these details.
                        Another subject indeed, has stimulated the present address. I have been asked,
                            with a degree of solicitude from the War Office, to what cause is to be ascribed the
                            non-execution, or not coming forward of the Deeds for the land, on which the Arsenal on
                            Shenandoah is to be erected, as these were promised in a letter from you, dated early in
                            August; since which nothing has been communicated, and is embarrassing to that Department;
                            as the necessary items, & information, cannot accompany the accounts of it, in the
                            manner that is expected. On many accounts, I hope this matter will come forward without
                            delay & particularly for the reasons I have mentioned. With Sincere esteem
                            & regard I am Your Affectionate
                        
                            Go: Washington
                            
                        
                    